DETAILED ACTION  
1.   This application has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1- 18 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.    Claim(s) 1-2,7-8 and 13-14 are being are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KUO et al. (2021/0390770), hereafter referred as KUO. 
 
    With regard to claim 1, KUO teaches a method for rendering an image (reads on figs. 1-12), the method comprising: acquiring a real color parameter (reads on fig. 5 and on step 1106, obtaining color information) and a face skin color parameter in a real user image (reads on fig. 5 and on step 1102) the real user image comprising a face image area (reads on fig. 2a, e.g. an image of user’s face is input or received); determining lighting parameter information based on the real color parameter (reads on figs. 4b and p[0012-0014,0050 or 0083],e .g  the determining of color information and color brightest or lighting) and  the face skin color parameter (reads on fig. 4b and  p[0054 or 0059]); acquiring a to-be-rendered image obtained based on the real user image (reads on figs. 3-5 and 11; and generating a texture parameter based on the lighting parameter information, and using the texture parameter to perform lighting rendering on the to-be-rendered image to obtain a rendered image (reads on figs. 4b, 6  and p[0005,0047,0051,0054-0056,0059,0061-0063]).  

     With regard to claim 2, KUO further teaches determining the lighting parameter information using
a spherical harmonic lighting algorithm based on the real color parameter and the face skin color parameter (reads on p[0049,0050,0059,0061 or 0077])

   With regard to claims 7-8 and 13-14, the limitations of claims 8-20 are covered by the limitations claims 1-2 above.  The processor and memory can implement and program the functions of claims   1-2.

                                                           Conclusion   
3.   Claims3-6,9-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or suggest the features of claims 3-4,9-10 and 15-16 in combination with the features of claims 1,7 or 13.

4. .   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Cooper et al. (9,288,374) teaches a method for updating camera characteristics using a remote 
computing device.
      Dempski et al. (8,031,936) teaches an image processing system for skin detection and 
localization.

5.    Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
and normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 


organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 
	 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
July 06, 2022